United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1725
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Cody Kinzie Dittmar

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                            Submitted: April 13, 2020
                                Filed: April 28, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       Cody Dittmar pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). The district court found that Dittmar qualified
for a sentencing enhancement under the Armed Career Criminal Act (“ACCA”), see
18 U.S.C. § 924(e), based on two prior Iowa convictions for arson and one prior
Wisconsin conviction for burglary. Dittmar previously appealed his designation as
an armed career criminal, we vacated his sentence on grounds not relevant to this
appeal, and we remanded the matter for resentencing. United States v. Dittmar, 897
F.3d 958, 959, 961 (8th Cir. 2018). On remand, the district court once again
concluded Dittmar qualified as an armed career criminal on the basis of the same
state convictions. Dittmar again appeals, once more challenging his designation as
an armed career criminal.

       In light of United States v. Franklin, 2019 WI 64, 928 N.W.2d 545, which
was decided after Dittmar’s resentencing, the Government now concedes that
Dittmar does not qualify as an armed career criminal because his Wisconsin burglary
conviction is not an ACCA predicate offense. See United States v. Webster, 784 F.
App’x 975 (8th Cir. 2019) (per curiam). As such, in accordance with the parties’
request, we again vacate Dittmar’s sentence and remand this matter to the district
court for resentencing without the ACCA enhancement.
                        ______________________________




                                        -2-